Citation Nr: 0735918	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  03-21 931A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a rating higher than 20 percent for a low 
back disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1958 
to October 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
March 2003, December 2004, and May 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

FINDINGS OF FACT

1.  The veteran has Level III hearing loss in each ear.  

2.  The veteran experiences chronic pain in his low back as a 
result of his 
service-connected disability, and the pain - especially when 
most problematic (such as during flare-ups), causes 
significant additional limitation of motion above and beyond 
that objectively shown.  

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining substantially 
gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic 
Code (DC) 6100 (2007).

2.  The criteria are met for a higher 40 percent rating, but 
no greater, for the low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
DCs 5293 (effective prior to September 26, 2003); 5293 
(effective from September 23, 2002, to September 26, 2003); 
5243 (effective September 26, 2003).  

3.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2003 and February 2005, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  Thus, the Board finds that 
the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that the RO issued VCAA notice letters 
prior to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The January 2003 
VCAA letter did not specifically ask the veteran to provide 
any evidence in his possession pertaining to his claims. Id. 
at 120-21.  However, the February 2005 VCAA letter did make 
this specific request.  So the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
this specific request in the initial January 2003 VCAA letter 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that 
the Board had erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
nonetheless that the evidence still established the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, such that the error was 
harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted in this case by the following:  (1) based 
on the communications sent to the veteran over the course of 
this appeal, he clearly has actual knowledge of the evidence 
he is required to submit; and (2) based on his contentions 
and the communications provided to him by VA over the course 
of this appeal, he is reasonably expected to understand from 
the notices provided what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The January 2007 supplemental statement of the case (SSOC) 
also provided the necessary information concerning the 
disability rating and effective date elements of the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  And after providing that additional VCAA notice, and 
giving the veteran an opportunity to identify and/or submit 
additional medical or other evidence in response, the RO went 
back and readjudicated his claims in the July 2007 SSOC.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records, 
Social Security Administration (SSA) records, VA medical 
records, private medical records, and the reports of his VA 
compensation examinations.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Bilateral Hearing Loss

With regard to the veteran's claim for an initial compensable 
evaluation for his bilateral hearing loss, if two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  If there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  In other words, 
the rating may be "staged" to compensate the veteran for 
times since the effective date of his award when his 
disability may have been more severe than at others.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).



Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The veteran underwent a VA audiological examination in 
November 2006.  His pure tone thresholds, in decibels, were 
as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT

35
40
50
50
LEFT

30
35
45
50

The average puretone threshold was 44 in the right ear and 40 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in each ear.  

Applying the results of the November 2006 VA examination to 
Table VI of the VA regulations yields a Roman numeral value 
of III in each ear.  Applying these values to Table VII, the 
Board must find that the veteran's bilateral hearing loss 
warrants a noncompensable evaluation.  As the Lendenmann 
decision makes clear, the Board does not have much, if any, 
discretion in rating hearing loss disabilities.  The Board is 
simply left to correlate the results with the applicable 
rating standards.  And, here, there simply is no basis for 
assigning a rating higher than 0 percent.



The veteran does not have the exceptional patterns of hearing 
impairment contemplated by 38 C.F.R. § 4.86(a) and (b) to 
otherwise warrant a higher rating.  That is to say, he does 
not have puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) of 55 
decibels or more or a puretone threshold of 30 decibels or 
less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz.

The veteran's hearing loss also has not been compensably 
disabling at any time since the effective date of his award, 
so his rating may not be "staged."  See again Fenderson, 12 
Vet. App. at 125-26.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  This 
is because there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

For these reasons and bases, the preponderance of the 
evidence is against the claim, so there is no reasonable 
doubt to resolve in the veteran's favor, and his claim for a 
higher (compensable) rating for his hearing loss must be 
denied.  38 C.F.R. § 4.3.  

Low Back Disability

With regard to the veteran's low back disability, where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

The veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability, currently 
evaluated as 20-percent disabling under DC 5237, for a 
lumbosacral strain.  38 C.F.R. § 4.71a (2007).  Previously, 
it was rated under an older DC, 5295, also for lumbosacral 
strain.  38 C.F.R. § 4.71a (2003).  The veteran was diagnosed 
with degenerative disc disease (DDD) in March 2005.  
Therefore, the diagnostic criteria for intervertebral disc 
syndrome (IVDS) must also be addressed.  His claim was 
received in December 2002.  During the course of his appeal, 
VA promulgated new regulations for the evaluation of IVDS, 38 
C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  See 
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
pt. 4).  Later, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000.  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7-
2003.  The amendments mentioned to the low back disability 
rating criteria have established the effective dates without 
a provision for retroactive application.  Thus, the 
amendments may be applied as of, but not prior to, September 
23, 2002, and September 26, 2003, respectively.  

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for IVDS, DC 
5243, to be evaluated under the Formula for Rating IVDS based 
on incapacitating episodes.  

The Board sees the RO addressed both sets of amendments in 
its January 2007 SSOC.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

As mentioned VA has evaluated the veteran's low back 
disability under two Diagnostic Codes, 5295 and 5237.  Prior 
to September 23, 2002, DC 5295, for lumbosacral strain, 
warranted a 20 percent evaluation when there was muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
was warranted when the disability was severe, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent evaluation was the highest available evaluation under 
the former DC 5295.  

Also prior to September 23, 2002, DC 5293, moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent evaluation.  Severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warranted a 40 
percent evaluation.  A 60 percent evaluation was warranted 
when the disability was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  



The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under these revised standards, intervertebral disc syndrome 
warrants a 20 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months.  
These criteria are the same in the amendment effective 
September 26, 2003.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2007).  There is no evidence of record 
indicating the veteran has ever had an incapacitating episode 
due to his low back disability.  Therefore, the Formula for 
Rating Intervertebral Disc Syndrome does not apply.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
could be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 20 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or (2) the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or (3) there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
criteria for a 30 percent evaluation pertain only to the 
cervical spine, and are not applicable to the veteran's low 
back disability.  A 40 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or (2) there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran had a VA spine examination in November 2006.  He 
complained of worsening low back pain.  He had recently 
undergone low back surgery in March and June 2006.  He 
described his pain as dull and aching, with occasional sharp 
shooting pain down both legs.  He reported daily flare-ups, 
lasting for about an hour and a half, which he thought were 
caused by long periods of standing, walking, or bending to 
pick up boxes.  He used tramadol to relieve his pain.  
He reported weakness and stiffness, but denied swelling.  He 
described his low back as "locked up" most of the time.  He 
did not require use of a back brace, but walked with a 
straight cane for support due to back pain.  He reported 
being independent in his activities of daily living.  He 
reported that his walking was limited to short distances with 
decreased endurance.  No physician had prescribed bed rest 
for him within the year prior to that examination.  

On objective physical examination, the veteran walked with an 
antalgic gait and used a straight cane for balance.  His 
endurance was 20 yards before needing to rest.  He undressed 
and dressed without difficulty.  He had a surgical scar on 
his midlumbar region that was slightly tender.  His forward 
flexion was 45 degrees, extension was 5 degrees, lateral 
flexion was 10 degrees bilaterally.  Lateral rotation was 10 
degrees bilaterally.  He reported pain throughout the ranges 
of motion, particularly at the end.  His deep tendon reflexes 
were 2+ in the knees and ankles.  He had decreased sensation 
along the L5-S1 distribution on both sides.  Manual muscle 
testing was 3/5 at the extensor hallicus longus, with the 
left side slightly weaker than the right.  The rest of the 
manual muscles tested were within normal limits.  He 
exhibited muscle guarding throughout the ranges of motion due 
to pain.  Repetitive movement did not cause any changes.  

The examiner diagnosed the veteran with status post lumbar 
laminectomy and diskectomy secondary to DDD and degenerative 
joint disease of the lumbosacral spine.  The examiner stated 
the veteran's disability caused moderate to severe low back 
pain and L5 radiculopathy and mild lumbar scoliosis.  The 
examiner also stated that, during a flare-up, there could be 
significant alteration of the veteran's ranges of motion and 
functional capacity, but the degree of change could not be 
calculated without speculation on the part of the examiner.  

VA and private treatment records show the veteran was 
prescribed oxycodone and epidural injections for pain relief.  

The veteran had a VA spine examination in September 2004.  He 
complained of not being able to work as a car salesman 
because of his low back pain.  He took prescription 
medication for pain relief.  He had a back brace but did not 
wear it regularly.  He stated that his pain radiated down his 
left leg to his knee.  He denied tingling, numbness, and 
bladder or bowel dysfunction.  He denied being prescribed bed 
rest and stated that his physicians encouraged him to 
exercise.  He walked at least a mile two or three times per 
week.  

Upon examination, the veteran had a normal gait with a slow 
pace.  He did not have difficulty undressing and dressing.  
He could balance on one lower extremity and perform a heel 
and toe walk.  He could squat 90 percent of the way without 
pain.  No paraspinal tenderness was noted.  He did not have 
abnormal curvature of the spine.  His forward flexion was 60 
degrees, his extension was 20 degrees, increased to 25 
degrees on repetition.  His lateral flexion was 20 degrees 
bilaterally, with spasm of the right paraspinal lumbar 
muscle.  Rotation was 40 degrees bilaterally.  Sensory 
function examination to pinprick was normal.  Manual muscle 
strength was normal.  The examiner stated that the veteran 
was independent in his activities of daily living.  The 
examiner could not address the DeLuca provisions with any 
medical certainty, but concluded that the veteran could have 
additional limitations of motion due to exacerbations of pain 
and some functional limitation regarding bending, twisting, 
turning, or walking.  The examiner did not consider weakness 
to be an issue due to pain, and concluded that fatigue was a 
subjective complaint that was not observed at the 
examination.  The examiner concluded that the veteran would 
need curtailment of activities if he continued to work as a 
car salesman.  

In January 2003, the veteran had a VA spine examination.  He 
reported that he quit work due to a history of depression.  
He reported low back pain that radiated down to his buttocks 
and legs approximately two times per month.  He denied bowel 
and bladder dysfunction.  

Upon examination, the veteran had a normal gait.  He could 
perform a heel toe walk and stand on one lower extremity at a 
time.  He could squat one third of the way and then 
complained of low back pain.  He could undress and dress 
without difficulty.  He did not have any paraspinal 
tenderness.  His forward flexion was 50 degrees, extension 
was 10 degrees, lateral flexion was 20 degrees to the right 
and 10 degrees to the left, rotation was 30 degrees 
bilaterally.  He experienced discomfort throughout the ranges 
of motion.  The examiner found mild scoliosis in the 
thoracolumbar area, but when bending forward there was no 
abnormal curvature.  

The examiner stated the veteran was independent in his 
activities of daily living.  The DeLuca provisions could not 
be clearly delineated with medical certainty.  The examiner 
concluded that during acute exacerbations the veteran could 
have limitations in range of motion and functional capacity, 
but that the extent could not be determined.  

The results of these medical evaluations show the veteran's 
flexion is not limited to 30 degrees, so he is not entitled 
to a higher 40 percent rating under the revised standards.  
This evidence also shows he does not have severe lumbosacral 
strain with listing of his whole spine to the opposite side, 
marked limitation of forward bending in a standing position, 
loss of lateral motion, or abnormal mobility on forced 
motion.  Therefore his disability does not meet the criteria 
for a 40 percent rating under the prior standards.  

The results of the most recent November 2006 VA spine 
examination, however, show the veteran had muscle weakness 
and needed to rest after walking only 20 yards (which, under 
DeLuca, is akin to premature fatigue).  Indeed, the examiner 
concluded that during a flare-up there could be significant 
alteration - meaning an appreciable decrease, of the range 
of motion and functional capacity, although he was unable to 
quantify this in terms of just how much greater limitation of 
motion the veteran would have under these circumstances.  The 
prior September 2004 and January 2003 VA examiners came to 
the same conclusion, that the veteran would have additional 
functional loss (including additional limitation of motion) 
during a flare-up, but they, too, were simply unable to 
quantify the actual amount of this additional impairment 
without resorting to speculation.  The fact remains, however, 
that the extent of his pain is well documented and of a 
nature that, when it is most problematic, he has what amounts 
to "severe" limitation of motion in his low back.  He 
therefore is entitled to a higher 40 percent rating under the 
former DC 5292, the highest possible rating under this code.  



Although for the reasons mentioned the veteran has what 
amounts to is "severe" limitation of motion in his low 
back, he does not have ankylosis - either favorable or 
unfavorable, so he cannot receive a rating higher than 40 
percent under the revised DCs 5235-5243.  Note (5) in these 
DCs indicates unfavorable ankylosis is a condition in which 
the entire thoracolumbar (thoracic and lumbar) spine is fixed 
in flexion or extension, resulting in one or more of the 
following:  difficulty walking because of limited line of 
vision, etc.  Fixation of a spinal segment in the 
neutral position (0 degrees) always represents favorable 
ankylosis.  See, too, Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).

It is important for the veteran to understand that without 
taking into consideration his complaints of pain, a 40 
percent evaluation, based on the medical evidence of record, 
could not be justified.  Clearly, a higher disability rating 
than 40 percent is not warranted based on this evidence.  In 
this regard, the examination reports and post-service medical 
records would provide evidence against such a finding.  
The evidence, as mentioned, does not show the veteran has 
unfavorable ankylosis of his entire thoracolumbar spine.  It 
also does not show he has pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings, 
with little intermittent relief.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's low back disability most 
closely approximates a 40 percent rating, when his pain and 
painful motion are considered.  The evidence, as a whole, 
supports this higher rating, but the preponderance of the 
evidence is against an even greater rating.  38 C.F.R. § 4.3.  
In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C.A. 
§ 3007(b) [now 38 U.S.C.A. § 5107(b)], a 
veteran is entitled to the "benefit of 
the doubt" when there is an approximate 
balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 4.3.

Here, for the reasons mentioned, the evidence supports - at 
most, a higher 40 percent rating for the low back disability.  

There is no reason to refer this case to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
See, too, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8Vet. App. 218, 227 (1995).

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has five service-connected disabilities:  the low 
back disability just adjudicated, now rated at the higher 40-
percent level; hypertension, evaluated as 10-percent 
disabling; bilateral tinnitus, also evaluated as 10-percent 
disabling; hemorrhoids, assigned a noncompensable evaluation; 
and hearing loss, assigned a noncompensable evaluation.  His 
combined disability evaluation, updated to include his 
increased evaluation for his low back disability, is 50 
percent.  38 C.F.R. § 4.25.  


Therefore, the threshold minimum percentage requirements of 
38 C.F.R. § 4.16(a) are not met.  Moreover, the Board finds 
no basis for an extra-schedular award of a TDIU under 
38 C.F.R. § 4.16(b) and § 3.321(b)(1).  

The medical evidence of record shows that, after his March 
and June 2006 low back surgeries, it was unlikely the veteran 
could return to his job as a car salesman.  At a November 
2006 VA examination, the physician opined that it was 
unlikely the veteran could return to "the most recent 
occupation that he held" due to back pain because the 
physical exertion would trigger flare-ups.  But there is no 
indication he could not perform other types of substantially 
gainful employment.

Records show the veteran receives disability benefits from 
the SSA due to schizophrenia, which is not a service-
connected disability.  The SSA determined he was disabled due 
to his psychiatric condition as of March 1989.  The SSA's 
decision shows he was found disabled for reasons other than 
his low back disability.  And, again, the more recent 
evidence from November 2006 indicates his low back disability 
precludes him from working in certain types of jobs, namely, 
as a car salesman, but not all forms of substantially gainful 
employment.

The Board cannot conclude the veteran is unemployable solely 
due to his service-connected disability, and therefore cannot 
grant an extraschedular TDIU evaluation.  There is simply 
insufficient evidence to conclude the veteran in incapable of 
obtaining and maintaining substantially gainful employment if 
only his service-connected disabilities are considered, and 
in particular his low back disability.  

Under 38 C.F.R. § 4.16(b), it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantial gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, in 
accordance with 38 C.F.R. § 3.321, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of their service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  Under 38 C.F.R. 
§ 4.16(b), the rating board will include a full statement as 
to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all 
factors having a bearing on this issue.  

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a TDIU.  
The Board finds that the veteran is not unemployable by 
reason of his service-connected disabilities.  Consequently, 
submission of this case to the Director of Compensation and 
Pension Service, for extraschedular consideration, is not 
warranted. 

There is no disputing the veteran's service-connected 
disabilities - and in particular his low back disability, 
interfere with some types of work.  As mentioned, even the 
November 2006 VA examiner expressly acknowledged as much.  
But there is no indication his disabilities, and in 
particular his low back disability, would prevent him from 
obtaining other types of work that is nonetheless still 
substantially gainful.  As the Court has stated, the record 
must reflect some factor that takes a particular case outside 
the norm in order for a claim for individual unemployability 
benefits to prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough. Id.  The 
question is whether he is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.  In this case, the veteran has not worked in 
several years.  However, this fact, in and of itself, does 
not provide a basis to conclude his service-connected 
disability caused his unemployment since there is evidence 
expressly indicating he was determined by SSA to be disabled 
from a condition unrelated to his military service.  
Accordingly, the weight of the evidence is against his claim 
for a TDIU under both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service-connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service-connected 
disabilities alone, and the evidence on file has been found 
to provide probative evidence against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a TDIU.  38 C.F.R.  § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected disabilities 
to warrant application of § 4.16(b).  Therefore, the appeal 
is denied.

ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  

A higher 40 percent rating, but no greater, is granted for 
the low back disability, subject to the laws and regulations 
governing the payment of VA compensation.  

A TDIU is denied.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


